PER CURIAM.
This matter is before the Court on Petition for approval of conditional guilty plea for consent judgment and entry of final order of discipline to violations of Disciplinary Rules 1-102(A)(4), 1-102(A)(5), 1-102(A)(6), 2-102(C), 5-101(A), 5-105, 6-101(A)(3), 7-101(A)(3) and 9-102 of the Code of Professional Responsibility and ar-*228tide XI, rules 11.02(3)(a) and 11.02(4) of the Integration Rule of The Florida Bar. We approve the petition, and we hereby suspend respondent, Robert D. Hurth, for a period of three (3) years and continuing thereafter until proof of rehabilitation is established through reinstatement proceedings as provided by the Integration Rule of The Florida Bar. Respondent’s suspension shall be effective June 4, 1984, thereby giving respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients.
Costs in the amount of $4,273.95 are hereby taxed against the respondent.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OV-ERTON, MCDONALD and EHRLICH, JJ., concur.